Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Compressor valve arrangement

Response to Amendment
	The amendment filed on 10/14/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer (US 919,036) in view of Lee (US20050056329).
Claim 1:  Langer discloses a compressor (page 1, col. 1, lines 9-10) comprising a valve seat plate (5) provided with a port (10) through which a fluid passes along with the operation of the compressor; a valve (4) provided in the valve seat plate to open/close the port; a valve receiver (2) regulating the degree of opening of the valve; and a stress suppression member (3) provided between the valve and the valve receiver (Figs. 1-3, 5-8), wherein the stress suppression member includes a valve exposing portion (one of 8, 11, 12, 120) exposing the valve, wherein the stress suppression member is configured to prevent the valve and the valve receiver from contacting each other (Figs. 1-3, 5-8), and wherein a size of the stress suppression member is equal to or larger than a size of the valve (Figs. 1-3, 5-8).
Langer is not explicit about using a piston reciprocated in a cylinder.  However, Lee teaches a compressor having a valve arrangement which includes a piston reciprocated in a cylinder (paragraph 9, Fig. 3).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize a piston arrangement like that taught by Lee in the compressor of Langer as pistons are commonly known and very effective at compressing gases.
Claim 2:  Langer and Lee teach the previous limitations.  Langer further discloses that the stress suppression member is arranged between the valve and the valve receiver at an opening end of the valve (Figs. 1-3, 5-8).
Claim 3:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve exposing portion (one of 8, 11, 12, 120) is arranged out of a 
Claim 4:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve exposing portion is a through hole or a cut-out (Figs. 1-3, 5-8).
Claim 5:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve exposing portion at least partially overlaps with the port (Figs. 1-3, 5-8).
Claim 10:  Langer and Lee teach the previous limitations.  Langer, as modified by Lee, further discloses that an entirety of Lee’s incorporated piston and an entirety of the existing valve or Langer would be arranged across from each other on opposite sides of the valve seat plate (as can be appreciated from the depiction in Fig. 3, of Lee).
Claim 11:  Langer and Lee teach the previous limitations.  Langer further discloses that the valve receiver (2) is configured as a flat plate.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746